                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA                                             JS-6
                                     CIVIL MINUTES - GENERAL
                                                                                        9/2/2020
Case No.     8:20-cv-00858-SVW-JEM                                          Date

             Jane Doe v. Donald J. Trump et al
Title




 Present: The Honorable     STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                   Paul M. Cruz                                               N/A
                   Deputy Clerk                                     Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         N/A                                                      N/A
 Proceedings:            ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS [30]

   I.      Introduction

        Pseudonymous Plaintiffs Jane Doe and John Doe (“Plaintiffs”) filed the instant lawsuit on May
6, 2020 against Donald J. Trump, Mitch McConnell, Steven Mnuchin, Charles P. Rettig, the U.S.
Department of the Treasury, the U.S. Internal Revenue Service (“IRS”), and the United States of
America (collectively “the Government”). Plaintiffs’ First Amended Complaint (“FAC”) was filed on
June 3, 2020.

      Before the Court is the Government’s motion to dismiss. For the below reasons, the
Government’s motion is hereby GRANTED.

   II.     Factual and Procedural Background

         In response to the COVID-19 pandemic, Congress passed the Coronavirus Aid, Relief, and
Economic Security Act (the “CARES Act”). The CARES Act provides “Advance Credits” of up to
$1,200 for eligible individuals and $500 for each of an eligible individual’s qualifying children under
age 17. 26 U.S.C. § 6428(a). “Eligible individuals,” as defined in the Act, excludes nonresident
aliens, individuals who are claimed as dependents by another taxpayer for the last taxable year, and any
estate or trust. 26 U.S.C. § 6428(d).




                                                                                                   :
                                                           Initials of Preparer
                                                                                   PMC

                                          CIVIL MINUTES - GENERAL                                      Page 1 of 11
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
                                                                                       9/2/2020
Case No.     8:20-cv-00858-SVW-JEM                                             Date

             Jane Doe v. Donald J. Trump et al
Title



        The amount of the credit allocated to eligible individuals is limited based on an eligible
individual’s adjusted gross income (“AGI”) for their prior year tax return (either 2018 or 2019,
depending on whether they filed a 2019 tax return before the IRS processed their Advance Credit), with
phase-outs beginning at $75,000 for individual filers and $150,000 for joint filers. 26 U.S.C. § 6428(c).
The Act also requires each recipient of an Advance Credit to have a Social Security number (“SSN”),
which excludes undocumented immigrants without a work authorization who file taxes with an
Individual Taxpayer Identification Number (“ITIN”). 26 U.S.C. § 6428(g); 20 C.F.R. §422.104(a). As
a result, U.S. citizens who would otherwise qualify for the Advance Credit based on their income do not
receive the Advance Credit if they file a joint tax return with a non-citizen spouse who lacks an SSN and
instead uses an ITIN to file their taxes. 26 U.S.C. § 6428(g)(1)(B) (the “Exclusion Provision”).

        Plaintiff Jane Doe alleges that she is a U.S. citizen with an AGI below $75,000, and that she has
children who are also U.S. citizens. Dkt. 28 (First Amended Complaint (“FAC”) at ¶ 40. Jane Doe
was excluded from access to the Advance Credit because she filed a tax return jointly with her spouse,
an immigrant who pays taxes and files tax returns with an ITIN. Id. at ¶¶ 41–42. Jane Doe states that,
except for her spouse’s lack of an SSN, she would otherwise be eligible for and receive an Advance
Credit from the IRS, both for herself and each of her dependent US. citizen children. Id. at ¶ 42. John
Doe makes similar allegations regarding his inability to receive an Advance Credit. Id. at ¶¶ 43–45.

         Based on the foregoing, Plaintiffs argue that the Government denied them an immediate benefit
that other similarly situated tax filers have received. Id. at ¶¶ 74, 83. Plaintiffs argue that the denial of
this immediate benefit is unconstitutional because it infringes on their fundamental right to marry and
their right to equal protection under the law. Id. at ¶¶ 64–85.

         Plaintiffs filed an ex parte application for a temporary restraining order (“TRO”) on May 8,
2020. Dkt. 9. The Court denied the TRO on July 8, 2020. Dkt. 44. The Court concluded that,
although Plaintiffs had standing to bring their claims, the Exclusion Provision they facially challenged
was subject to rational basis review because it did not (1) implicate their fundamental rights, such as
their to marriage or their First Amendment rights, or (2) create a suspect classification that is entitled to
heightened scrutiny. Id. at 11-17. The Court explained that the substantial deference given to the
Government under rational basis review made it unlikely Plaintiffs would succeed on the merits of their
claims. Id. at 16-17.




                                                                                                  :
                                                             Initials of Preparer
                                                                                      PMC

                                           CIVIL MINUTES - GENERAL                                    Page 2 of 11
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
                                                                                        9/2/2020
Case No.     8:20-cv-00858-SVW-JEM                                              Date

             Jane Doe v. Donald J. Trump et al
Title



        On July 13, 2020, the Court held a hearing regarding the Government’s motion to dismiss. Dkt.
50. The Court declined to grant the Government’s pending motion, instead ordering supplemental
briefing from both parties on the rational basis for the Exclusion Provision because neither party
addressed this issue in detail in their prior briefing on the motion to dismiss. See Dkt. 30 at 21 (one
sentence in Government’s motion to dismiss positing a rational basis Congress may have acted on); Dkt.
32 (Plaintiffs’ assertion without argument that disposition at the pleading stage would be inappropriate
regardless of whether rational basis existed). Both parties have now submitted their supplemental
briefs, Dkts. 54, 57, and the Court therefore returns to the question of whether the constitutional issues
raised by Plaintiffs state a claim for which relief can be granted.

   III.    Legal Standard

        A motion to dismiss under Rule 12(b)(6) challenges the legal sufficiency of the claims stated in
the complaint. See Fed. R. Civ. P. 12(b)(6). To survive a motion to dismiss, the plaintiff’s complaint
“must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its
face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.
544, 570 (2007)). A claim is facially plausible “when the plaintiff pleads factual content that allows the
court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. at
678. A complaint that offers mere “labels and conclusions” or “a formulaic recitation of the elements
of a cause of action will not do.” Id.; see also Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir.
2009) (citing Iqbal, 556 U.S. at 678).

        In reviewing a Rule 12(b)(6) motion, a court “must accept as true all factual allegations in the
complaint and draw all reasonable inferences in favor of the nonmoving party.” Retail Prop. Trust v.
United Bhd. of Carpenters & Joiners of Am., 768 F.3d 938, 945 (9th Cir. 2014). Thus, “[w]hile legal
conclusions can provide the complaint’s framework, they must be supported by factual allegations.
When there are well-pleaded factual allegations, a court should assume their veracity and then determine
whether they plausibly give rise to an entitlement to relief.” Iqbal, 556 U.S. at 679. When evaluating
the sufficiency of a pleading under Fed. R. Civ. P. 12(b)(6), a court may consider only the allegations in
the complaint and any attachments or documents incorporated by reference. Koala v. Khosla, 931 F.3d
887, 894 (9th Cir. 2019); see also United States v. Ritchie, 342 F.3d 903, 907-08 (9th Cir. 2003).




                                                                                                   :
                                                              Initials of Preparer
                                                                                       PMC

                                           CIVIL MINUTES - GENERAL                                     Page 3 of 11
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                            CIVIL MINUTES - GENERAL
                                                                                                        9/2/2020
    Case No.    8:20-cv-00858-SVW-JEM                                                          Date

                Jane Doe v. Donald J. Trump et al
    Title



       IV.     Analysis

               a. Plaintiffs’ new arguments regarding fundamental rights.

        In their briefing, Plaintiffs make two new arguments suggesting that the Exclusion Provision
should be subject to heightened scrutiny.1 First, they argue that the Exclusion Provision discriminates
on the basis of national origin. PSB at 12. Second, they argue that the Exclusion Provision creates
compelled speech by forcing individuals in their position to mark “married filing separately” on their tax
return in order to receive the Advance Credit.2 Id. at 2–7.

       Plaintiffs’ first argument is easily dismissed because the Exclusion Provision does not
discriminate on the basis of national origin. See 26 U.S.C. § 6428(g)(1)(B). Rather, the Exclusion
Provision applies to every tax filer regardless of national origin. See id. Accordingly, this first
argument for heightened scrutiny is without merit.

      Plaintiffs’ argument under the First Amendment is also unavailing. It is true that the First
Amendment protects “both the right to speak freely and the right to refrain from speaking at all.”
Wooley v. Maynard, 430 U.S. 705, 714 (1977).

        However, the protection against compelled speech is only applicable where the government
compels a particular political or ideological message—i.e., where it requires “affirmation of a belief and
an attitude of mind” the speaker opposes. W. Va. Bd. of Educ. v. Barnette, 319 U.S. 624, 633 (1943);
see also Miami Herald Publ’g Co. v. Tornillo, 418 U.S. 241, 258 (1974) (finding requirement that
newspapers publish replies from political candidates unconstitutional); Pacific Gas and Electric
Company v. Public Utilities Commission of California, 475 U.S. 1, 14–16 (holding state may not order

1
  Plaintiffs’ briefing also renewed arguments that the Exclusion Provision unconstitutionally interferes with the fundamental
right of marriage, Dkt. 57 (Plaintiffs’ Supplemental Brief (“PSB”)) at 7–10, 12–13, and discriminates on the basis of
alienage, id. at 11–12. The Court rejects these arguments for the same reason it rejected them in denying Plaintiffs’ motion
for a temporary restraining order. Dkt. 44 at 12–16.
2
 Individuals in Plaintiffs’ position can still receive the Advance Credit if they file separately rather than jointly with their
non-eligible spouse. Dkt. 54 (Government’s Supplemental Brief (“GSB”)) at 11 n.1.




                                                                                                                     :
                                                                          Initials of Preparer
                                                                                                      PMC

                                                   CIVIL MINUTES - GENERAL                                               Page 4 of 11
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
                                                                                        9/2/2020
Case No.     8:20-cv-00858-SVW-JEM                                              Date

             Jane Doe v. Donald J. Trump et al
Title



utility company to distribute the literature of groups with which it disagreed).

       By contrast, the prohibition on compelled speech is inapplicable where the required speech is
“essential to the maintenance of effective government and orderly society.” Barnette, 319 U.S. at 645
(Murphy, J., concurring). At least one court has expressly held that the First Amendment is not
implicated by the disclosure of required information to the IRS. United States v. Sindel, 53 F.3d 874,
878 (8th Cir.1995)

        Essentially, Plaintiffs ask this Court to hold that the selection of one’s filing status on a tax return
is akin to the “affirmation of a belief and an attitude of mind” that the First Amendment protects against.
Barnette, 319 U.S. at 633. The Court declines to do so. Choosing “married filing separately” or
“married filing jointly” on a tax return does not constitute a political or ideological message. Rather, it
merely provides the IRS with administrative information that is essential to the Department’s orderly
operation. See Sindel, 53 F.3d at 878.

         Plaintiffs’ arguments to the contrary are without merit. First, nearly all of the cases relied on by
Plaintiffs involved a political or ideological message. See, e.g., Speiser v. Randall, 357 U.S. 513, 516
(1958) (statement on tax return declaring that filer does not support overthrowing government); Perry v.
Sindermann, 408 U.S. 593, 595 (1972) (statements regarding educational policies); Wooley, 430 U.S. at
719 (“Live Free or Die” motto on license plates); Barnette, 319 U.S. at 633 (flag salute in classrooms);
Koala, 931 F.3d at 892 (article satirizing trigger warnings and safe spaces); All. for Open Soc’y Int’l,
Inc. v. U.S. Agency for Int’l Dev., 651 F.3d 218, 223 (2d Cir. 2011), aff’d sub nom. Agency for Int'l Dev.
v. All. for Open Soc'y Int’l, Inc., 570 U.S. 205 (2013) (financial grant condition prohibiting assistance to
groups lacking express policy opposing prostitution). Here, by contrast, no such political or ideological
message exists in the choice between “married filing separately” and “married filing jointly.”

        Second, Plaintiff suggests that the court in Kahn v. United States, 753 F.3d 1208, 1211 (3d Cir.
1985)—in which a defendant was prosecuted for filing a frivolous tax return after demanding a non-
existent “war tax” refund—“acknowledged that tax returns constitute speech that is afforded First
Amendment protection,” PSB at 3. To the contrary, the Kahn court did not decide whether the
defendant’s conduct was speech related. 753 F.2d at 1217. Instead, the court explained that “[e]ven if
we were to view the underlying conduct as speech-related, we believe it is sufficiently outweighed by




                                                                                                   :
                                                              Initials of Preparer
                                                                                       PMC

                                           CIVIL MINUTES - GENERAL                                     Page 5 of 11
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                      9/2/2020
Case No.     8:20-cv-00858-SVW-JEM                                            Date

             Jane Doe v. Donald J. Trump et al
Title



the broad public interest in maintaining a sound and administratively workable tax system.” Id. The
court in the other case relied on by Plaintiffs reached the same result: “Even if plaintiffs’ attempts to
avoid or redirect their taxes were treated as expressive activity protected by the First Amendment, the
authorities cited above establish that the necessities of maintaining a revenue system raise a compelling
governmental interest under these circumstances adequate to override this fundamental right.” Franklet
v. United States, 578 F. Supp. 1552, 1556 (N.D. Cal. 1984), aff’d, 761 F.2d 529 (9th Cir. 1985).

       Accordingly, Plaintiffs’ new arguments in support of heightened scrutiny are unavailing. The
Court finds that the Exclusion Provision is instead subject to rational basis review.

           b. Rational basis review in light of the supplemental briefing.

        “[R]ational-basis review in equal protection analysis is not a license for courts to judge the
wisdom, fairness, or logic of legislative choices.” Aleman v. Glickman, 217 F.3d 1191, 1200 (9th Cir.
2000) (quoting Heller v. Doe, 509 U.S. 312, 319 (1993) (quotations omitted). The Court must
determine whether “there is any reasonably conceivable state of facts that could provide a rational basis
for the classification.” Fowler Packing Co., Inc. v. Lanier, 844 F.3d 809, 815 (9th Cir. 2016) (quoting
F.C.C. v. Beach Comms., Inc., 508 U.S. 307, 313 (1993)). “[C]ourts are compelled under rational-basis
review to accept a legislature’s generalizations even when there is an imperfect fit between means and
ends. A classification does not fail rational-basis review because it is not made with mathematical
nicety or because in practice it results in some inequality.” Aleman, 217 F.3d at 1201 (quoting Heller,
509 U.S. at 321). “[I]f [the Court] find a plausible reason for [Congress’] action, [it’s] inquiry is at an
end” and dismissal is warranted. Fowler, 844 F.3d at 815.

        Moreover, the government “has no obligation to produce evidence to sustain the rationality of a
statutory classification. . . . [T]he burden is [instead] on the one attacking the legislative arrangement to
negative every conceivable basis which might support it.” Aleman, 217 F.3d at 1201 (citing Heller, 509
U.S. at 320) (emphasis added) (internal quotations omitted). Accordingly, Plaintiffs here bear the
burden of negating every conceivable rational basis for the Exclusion Provision.




                                                                                                 :
                                                             Initials of Preparer
                                                                                     PMC

                                          CIVIL MINUTES - GENERAL                                    Page 6 of 11
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES - GENERAL
                                                                                                     9/2/2020
    Case No.   8:20-cv-00858-SVW-JEM                                                        Date

               Jane Doe v. Donald J. Trump et al
    Title



        The Court finds that Plaintiffs failed to negate at least one rational basis: administrative
efficiency. Moreover, the Court does not find any evidence of animus in the legislative record, nor is
the Court’s conclusion altered by the Exclusion Provision’s carve out for military members.

                       i. Administrative efficiency for IRS implementation.

        “[A]dministrative considerations can justify a tax-related distinction.” Armour v. City of
Indianapolis, Ind., 566 U.S. 673, 682 (2012). These considerations include minimizing costs and
burdens. Cty. of Santa Cruz v. Burwell, 584 F. App’x 425 (9th Cir. 2014) (upholding statute on the
“[rational] basis of minimizing administrative cost and burden”); see also Armour, 566 U.S. at 682.

        There is abundant public evidence that a primary goal of the CARES Act was speed—i.e., to get
checks in the hands of eligible individuals quickly. The express text of § 6428 directs the Treasury
Secretary to process Advance Credits “as rapidly as possible.” 26 U.S.C. § 6428 (f)(3)(A). Other
portions of the statute permit modification to payment information by disbursing officials “for the
purpose of facilitating the accurate and efficient delivery” of payments. See 26 U.S.C. § 6428 (f)(3)(C).
Moreover, Congress did not want the IRS to wait until individuals submitted their 2020 tax returns to
determine if those individuals were eligible for the Advance Credit. Rather, Congress authorized the
IRS to immediately determine eligibility based on prior tax returns. See 26 U.S.C. § 6428 (f)(5).
Accordingly, speed was a primary goal in the legislative scheme.

        Yet, Congress did not just want the IRS to immediately send a check to every individual living in
the country. Rather, Congress sought to restrict the provision of Advance Credits to individuals who
both (1) have work authorization in the U.S., 26 U.S.C. § 6428(g), and (2) have AGIs below certain
thresholds, 26 U.S.C. § 6428(c).3 Congress also expressly chose not to distribute checks to nonresident
aliens. 26 U.S.C. § 6428(d)(1).

       Because an individual receiving an Advance Credit must meet all those requirements, the IRS
would face administrative challenges if it were required to determine whether an individual who files
3
 $150,000 for joint filers, $75,000 for single filers, and $112,500 for individuals filing as head of household. See 26 U.S.C. §
6428(c).




                                                                                                                 :
                                                                       Initials of Preparer
                                                                                                   PMC

                                                  CIVIL MINUTES - GENERAL                                            Page 7 of 11
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                     9/2/2020
Case No.     8:20-cv-00858-SVW-JEM                                           Date

             Jane Doe v. Donald J. Trump et al
Title



jointly with a spouse lacking work authorization—i.e., with a spouse who is ineligible for the Advance
Credit—would hypothetically meet the AGI requirement on their own. Specifically, the CARES Act
directs the IRS to use AGI as reported on the joint filers’ 2019 tax return. 26 U.S.C. § 6428(f). That
AGI equals the aggregate incomes of the joint filers less above-the-line deductions. 26 U.S.C. § 62.
Accordingly, the IRS may not be able to efficiently determine the hypothetical AGI of an individual
joint filer. For example, as the Government explains, the IRS may not be able to quickly determine
which deductions or qualifying children claimed on the joint return would have been claimed by the
eligible individual if he or she filed separately. GSB at 11.

         Plaintiffs counter that “[t]his argument displays a fundamental lack of understanding of the
innerworkings of the Internal Revenue Service.” PSB at 15. They identify a number of sources of
information the IRS could use to determine the AGI of an individual joint filer, including W-2s and
1099s. Id. They further note that the IRS “routinely audits complex partnerships and corporations,”
and they argue that any suggestion that the IRS is unable to determine the AGI of an individual joint
filer is “patently false and insulting to the hard-working and highly competent employees of the IRS.”
Id.

        Plaintiffs’ argument addresses the wrong question. The issue is not whether the IRS is capable
of computing the hypothetical AGI of an individual who filed jointly with another. Rather, the issue is
whether Congress plausibly chose not to require the IRS to do so in order to speed up the process by
which stimulus checks were distributed while ensuring that the checks were only distributed to
individuals with work authorization. In other words, Congress could have rationally chosen the
Exclusion Provision as a means of balancing two competing objectives: efficiency in delivering checks
on the one hand and, on the other, ensuring checks are distributed not to nonresident aliens but, instead,
only to individuals with work authorization whose AGI is below a certain threshold.

        Plaintiffs bear the burden of negating that possibility, Aleman, 217 F.3d at 1201, and Plaintiffs
have failed to do so. For example, Plaintiff does not argue that the IRS could compute a hypothetical
AGI with the efficiency necessary to satisfy Congress’s urgency. Nor does Plaintiff identify any
instruction to the IRS that the Department use all of its available data in determining eligibility. To the
contrary, the statute limits the alternative data that the IRS may use in determining eligibility to the
following: (1) an individual’s 2018 tax return, (2) an individual’s 2019 Form SSA-1099 (i.e., a Social




                                                                                                :
                                                            Initials of Preparer
                                                                                    PMC

                                          CIVIL MINUTES - GENERAL                                   Page 8 of 11
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                            CIVIL MINUTES - GENERAL
                                                                                                        9/2/2020
    Case No.    8:20-cv-00858-SVW-JEM                                                          Date

                Jane Doe v. Donald J. Trump et al
    Title



Security Benefit Statement), or (3) an individual’s 2019 Form RRB-1099 (i.e., a Social Security
Equivalent Benefit Statement). 26 U.S.C. § 6428(f)(5). Indeed, this limitation further suggests that
Congress may have rationally decided to prevent the IRS from going down a rabbit hole in determining
eligibility—i.e., to minimize delays in the distribution of checks.

        Moreover, Congress is not eliminating the Advance Credit entirely for individuals such as
Plaintiffs, who would ordinarily be eligible but are not because they filed jointly with a non-eligible
spouse. Rather, these individuals can receive credit when they file their 2020 return—they must simply
file separately from their spouse.4 GSB at 11 n.1 (the Government’s position is that Plaintiffs may file
their 2020 tax returns separately in order to obtain the Advance Credit).5 In other words, Congress may
have decided to shift the burden of determining eligibility for individuals such as Plaintiffs from the IRS
to the Plaintiffs in order to minimize the burden on the IRS when time is of the essence.

         Whether or not administrative efficiency was actually Congress’s motivation in adopting the
Exclusion Provision is not relevant. RUI One Corp. v. City of Berkeley, 371 F.3d 1137, 1155 (9th Cir.
2004) (“[I]t is entirely irrelevant for constitutional purposes whether the conceived reason for the
challenged distinction actually motivated the legislature.”) (quoting Beach, 508 U.S. at 315). Rather,
“it is enough that the governing body could have rationally decided that the action would further [the
legitimate] interest.” Crawford v. Antonio B. Won Pat Int’l Airport Auth., 917 F.3d 1081, 1095 (9th
Cir. 2019).


4
  The Court considered the possibility that requiring individuals such as Plaintiffs to file separately in order to receive the
Advance Credit may deprive them of some of the benefits of filing jointly. Plaintiffs did not raise this argument in their
briefing, and the particular impact of filing separately rather than jointly remains unclear absent briefing on the issue.
Nonetheless, a particular classification “does not fail rational-basis review simply because . . . in practice it results in some
inequality.” Aleman, 217 F.3d at 1201 (internal quotations omitted).
5
  Plaintiffs suggests they are entitled to discovery on the basis of scattered accounts of the IRS denying Advance Credits to
US citizens who filed their taxes separately and would otherwise qualify for the Advance Credit. Dkt. 57 at 16 n.3.
However, Plaintiffs cannot base a facial challenge to a statute on the implementation of the statute’s language by an executive
agency, particularly when that alleged implementation contradicts the plain language of the statute. Willis v. City of Seattle,
943 F.3d 882, 886 (9th Cir. 2019) (“A facial challenge is an attack on a law itself as opposed to a particular application.”)
(quoting City of Los Angeles v. Patel, 576 U.S. 409, 415 (2015)).




                                                                                                                     :
                                                                          Initials of Preparer
                                                                                                      PMC

                                                   CIVIL MINUTES - GENERAL                                               Page 9 of 11
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES - GENERAL
                                                                                                      9/2/2020
    Case No.     8:20-cv-00858-SVW-JEM                                                       Date

                 Jane Doe v. Donald J. Trump et al
    Title




         The Court finds that Congress could have rationally included the Exclusion Provision to promote
administrative efficiency and minimize delays in the distribution of checks. Plaintiffs failed to negate
that rational basis and, accordingly, the Court finds that the Exclusion Provision survives rational basis
review.

                      ii. No evidence of animus in the legislative record.

       Plaintiffs suggest that the Exclusion Provision cannot satisfy rational basis review because it was
motivated by animus towards nonresident aliens and anyone associated with them. PSB at 17–20.

        However, Plaintiffs have not pointed to any specific evidence of animus in the legislative record
with regard to the Exclusion Provision.6 See generally Dkt. 32; Dkt. 57. The Court finds that this lack
of animus distinguishes the analysis here from cases cited by Plaintiffs, where clear evidence of animus
towards specific groups was present in the legislative history of the disputed law. See U. S. Dep’t of
Agric. v. Moreno, 413 U.S. 528, 534 (1973) (“The legislative history that does exist, however, indicates
that that amendment was intended to prevent so called ‘hippies’ and ‘hippie communes’ from
participating in the food stamp program.”); see also Romer v. Evans, 517 U.S. 620, 633 (1996) (law
barring gays and lesbians to protection via anti-discrimination laws failed rational basis review). This
is especially so in light of the near-unanimous votes in both the Senate and House of Representatives.
See H.R. 748: Senate Roll Vote Number 80 (March 25, 2020) (Yeas – 96, Nays – 0); see also H.R. 748:
House Voice Vote (March 27, 2020) (Agreed by Voice Vote).

            Accordingly, Plaintiffs’ argument regarding animus is unavailing.7


6
  Plaintiff cites to news articles quoting the head of a non-profit, the former chairman of the Florida Republican Party, and a
spokeswoman for a U.S. Senator. PSB at 19. The Court is not persuaded that these statements made by individuals
uninvolved in the legislative process demonstrate legislative animus.
7
  Moreover, even if animus were present, a statute will only fail if it is “impossible to discern a relationship to legitimate
state interests or the policy is inexplicable by anything but animus.” Trump v. Hawaii, 138 S. Ct. 2392, 2420–21 (2018).
Here, as discussed above, supra at 7–10, a legitimate interest exists: delivering checks to eligible individuals with minimal
delay.




                                                                                                                   :
                                                                        Initials of Preparer
                                                                                                    PMC

                                                  CIVIL MINUTES - GENERAL                                              Page 10 of 11
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
                                                                                    9/2/2020
Case No.     8:20-cv-00858-SVW-JEM                                          Date

             Jane Doe v. Donald J. Trump et al
Title




                  iii. An exception for military servicemembers is consistent with other portions of the
                       tax code and prior advance credit legislation.

        Finally, Plaintiffs note that Congress included an express carve-out to the Exclusion Provision
for members of the armed forces. 26 U.S.C. § 6428(g)(3). The carve-out permits individuals who are
members of the US armed forces during the taxable year to receive the full Advance Credit as long as at
least one spouse has a SSN. Id. Plaintiffs argue that this carve-out demonstrates “disparate treatment”
of Plaintiffs relative to military members and other US citizens who have not married individuals
without SSNs. PSB at 15–16.

        The Court does not find that the carve-out rebuts the rational basis the Court found above.
Indeed, special benefits to military members are provided throughout the Tax Code, and even expressly
include preferential treatments with regard to other tax credits, like the Earned Income Tax Credit
(“EITC”). See 26 U.S.C. § 112 (combat pay excluded from gross income); 26 U.S.C. § 7508 (extension
of various tax deadlines for armed service members in combat zones); see also IRS Publication 596,
“Earned Income Credit” at 8 (explaining armed service members can elect to have nontaxable pay
included in earned income for purposes of EITC).

       Accordingly, the decision by Congress to exempt members of the military from the Exclusion
Provision does not alter the Court’s conclusion regarding the rational basis for that Provision.

   V.      Conclusion

        For the foregoing reasons, the Court concludes that the Exclusion Provision survives rational
basis review and Plaintiffs’ FAC therefore fails to state a claim upon which relief can be granted.

       Accordingly, the Government’s motion to dismiss is GRANTED. Plaintiffs’ outstanding
motion to proceed under pseudonyms is denied as moot.

        IT IS SO ORDERED.




                                                                                               :
                                                           Initials of Preparer
                                                                                   PMC

                                         CIVIL MINUTES - GENERAL                                   Page 11 of 11
